— Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered March 5, 2007, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the seventh degree, and sentencing him to a term of one year, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. Defendant’s possession of the drugs at issue could be readily inferred from the evidence. Concur — Lippman, EJ., Gonzalez, Moskowitz, Acosta and Renwick, JJ.